Citation Nr: 1012644	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.  

2.  Entitlement to service connection for fibrotic cyst 
disease of the left breast.  

3.  Entitlement to service connection for headaches, to 
include as secondary to the service-connected cervical spine 
disability.  

4.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residual scar, perineum, status 
post excision of vulvar cancer.  

5.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected acne of the face and neck with 
onychomycosis of the bilateral feet and left hand.  

6.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected gastroesophageal reflux disease 
(GERD).  
7.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residual surgical scar, status 
post excision of benign left breast mass.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to 
September 2004.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 decision of the RO.  Subsequent 
December 2005 and April 2006 rating decisions awarded 
increased ratings for the service-connected disabilities on 
appeal.  

However, inasmuch as higher ratings for these disabilities 
are available, and inasmuch as a claimant is presumed to be 
seeking the maximum available benefit for a given 
disability, the claims for higher rating as reflected on the 
title page remain viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The issues of service connection for headaches and increased 
ratings for the service-connected residual scar, perineum, 
status post excision of vulvar cancer; acne of the face and 
neck with onychomycosis of the bilateral feet and left hand; 
GERD; and residual surgical scar, status post excision of 
benign left breast mass are addressed in the REMAND portion 
of this document and are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


Clarification of issues on appeal

In the December 2004 rating decision, the RO granted service 
connection for surgical scar, status post excision of benign 
left breast mass; a noncompensable disability rating was 
assigned, effective on October 1, 2004.  

In her April 2005 notice of disagreement, the Veteran 
expressed disagreement with that determination.  A 
subsequent December 2005 rating action awarded a 10 percent 
rating for the entire appellate period and indicated 
that"[t]his [was] a total grant for this issue sought on 
appeal.  The appeal for this issue [was] now cancelled."  

The Board disagrees.  Disability ratings in excess of 10 
percent are available under the diagnostic criteria 
pertinent to scars.  See, e.g., 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Moreover, the Veteran has not 
indicated in any correspondence that she would be satisfied 
with the award of a 10 percent rating.  See AB, supra.  

Accordingly, the December 2005 adjudication qualifies as a 
Statement of the Case with respect to this issue (see 
38 C.F.R. § 19.29 (2009), and an appeal as to this issue was 
perfected via the February 2006 VA Form 9.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The Veteran currently is shown to suffer from allergic 
rhinitis that as likely as not had its clinical onset during 
her lengthy period of active service.  

3.  The Veteran currently is not shown to have fibrotic cyst 
disease of the left breast due to a disease or injury of her 
lengthy period of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, 
her disability manifested by allergic rhinitis is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  The Veteran does not have a disability manifested by 
fibrotic cyst disease of the left breast due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in 
the development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain; and a general 
notification that the claimant may submit any other evidence 
that may be relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).   

In light of the favorable action taken hereinbelow as to the 
service connection issue for allergic rhinitis, the Board 
finds that further discussion of VCAA compliance with 
respect to that issue is not necessary at this time.  

With respect to the remaining service connection issue on 
appeal, in a June 2004 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and 
the need to advise VA of or submit any further evidence that 
pertained to the claim.  

Additionally, in a March 2006 letter, she was advised of how 
disability ratings and effective dates were assigned.  

The Board acknowledges that some of the notices were not 
sent until after the initial rating denying the claim.  
However, the Board finds that any defect with respect to the 
timing of the required notice was harmless in that her claim 
was fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  Moreover, the Veteran has not alleged any prejudice 
in terms of VCAA notification.  Shinseki v. Sanders, 129 
S.Ct. 1696, 1705 (2009).  

Hence, the Board finds that the VCAA notice requirements 
have been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts 
to obtain relevant records and evidence, including affording 
a VA examination.  Specifically, the information and 
evidence that has been associated with the claims file 
includes the Veteran's service treatment records, post 
service VA treatment records, the Veteran's statements, and 
VA examination reports dated in September 2004 and October 
2004.  

The report of these examinations reflects that the examiners 
obtained an oral history from the Veteran and conducted a 
physical evaluation.  The examiners documented in detail the 
Veteran's allergy and left breast symptoms and the effect 
those symptoms have on her ability to function 
appropriately.  

However, it appears that the examination reports were made 
without the benefit of reviewing the Veteran's claims file.  
In many instances, the Court has held that a failure to 
review the claims file renders a VA examination inadequate 
for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 
Vet. App. 629, 932 (1992) ("The [VA] examiner should have 
the Veteran's full claims file available for review."), but 
see Snuffer v. Gober, 10 Vet. App. 400, 403- 04 (1997) 
(review of claims file is not required where it would not 
change the objective and dispositive findings made during a 
medical examination).  See also 38 C.F.R. §§ 4.1, 4.2.  

Nonetheless, the Court has held that when VA undertakes to 
provide a medical examination or obtain a medical opinion, 
the relevant inquiry is whether "the examiner providing the 
report or opinion is fully cognizant of the claimant's past 
medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008)  

Although the evidence reveals that the examiners did not 
review the claims file, the VA examination reports contains 
a history of the onset, nature, and course of the Veteran's 
allergy and left breast symptoms.  The history, as provided 
by the Veteran, is similar to the information contained in 
the claims file.  

Thus, the Board is of the opinion that the September 2004 
and October 2004 VA examiners were apprised of the relevant 
medical history of the Veteran as it pertains to her current 
claim.  

The Board therefore concludes that these examinations are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and 
his representative have not contended otherwise.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness 
of this adjudication.  


II.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  


A.  Allergic rhinitis

The Veteran's service treatment record (STR) reveals that 
she complained of allergies twice during service, in 1998 
and 2001.  Allergic rhinitis was diagnosed both times.  She 
also requested refills on her allergy medication in service, 
and noted her use of the same as well as symptoms of hay 
fever at the time of her April 2004 retirement examination.  

Although she was not symptomatic during the October 2004 VA 
examination, the examiner noted the use of medications to 
control her allergy symptoms, and rendered a diagnosis of 
probable allergic rhinitis.  

Additionally, a prescription profile of record indicates 
that the Veteran has been regularly prescribed 
antihistamines over the course of the appeal.  

As the Veteran is shown as likely as not to have allergies 
that began in service, service connection is warranted by 
extending the benefit of the doubt to her.



B.  Fibrotic cyst disease of the left breast

There is no competent evidence of a current diagnosis of 
fibrotic cyst disease of the left breast.  The STR shows 
that a biopsy of the left breast was performed in January 
2000 which revealed fibrocystic changes.  However, a 
subsequent July 2003 mammogram was negative.  

The Veteran was afforded a VA examination in September 2004.  
She reported the biopsy in service, but noted that all 
annual mammograms since that time were normal.  No masses 
were palpated during her breast examination.  

The diagnosis was that of fibrocystic breast disease being 
followed with annual mammograms and clinical breast 
examinations.  The examiner stated that the Veteran 
evidenced no current signs or symptoms of malignant disease 
at that time.  

Based on this record, the Veteran is not shown to have a 
current disability and, in the absence of a proof of present 
disability, there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  (The Board notes in passing that 
the Veteran is already receiving a compensable disability 
rating for the scar associated with the January 2000 
biopsy).  

Absent competent evidence of current disability, the claim 
of service connection must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b);  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).  




ORDER

Service connection for allergic rhinitis is granted.  

Service connection for the claimed fibrotic cyst disease of 
the left breast is denied.  



REMAND

The Board finds that additional development of the claims 
for increased initial ratings for the service-connected skin 
and GERD disabilities and entitlement to service connection 
for headaches is warranted.  

Increased rating claims

With respect to the increased rating claims on appeal, it 
has been over four years since the most recent VA 
examination in September 2005.  VA's duty to assist a 
veteran includes providing a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the Veteran's disability. 
Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).

Accordingly, the Board finds that the Veteran should be 
afforded an additional VA examination to determine the 
nature and extent of her service-connected skin and GERD 
disabilities.  

Prior to affording the Veteran an additional examination, 
the RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claim that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file.  

In this respect, the Board notes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 
3.159(c)(2).   


Headaches

A review of the Veteran's service treatment records indicate 
the Veteran sought treatment for headaches in service (see, 
e.g., the December 1999 report from Kershaw County Medical 
Center) and the Veteran reported frequent headaches at the 
time of her April 2004 retirement examination, though no 
headache disability was diagnosed.  

Post-service VA treatment records document the Veteran's 
complaints of headaches.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006) (holding that a medical examination is needed when 
evidence is insufficient to grant benefits but indicates 
that a condition may be associated with service).  As such, 
the Board finds that additional development, including an 
examination, is necessary. 

Accordingly, the remaining issues are REMANDED for the 
following action:

1.  The RO should obtain all 
treatment records from Moncrief Army 
Community Hospital from September 
2005 to the present and from Columbia 
VA Medical Center (VAMC) from 
December 2005 to the present and 
associate those records with the 
claims file. 

All attempts to fulfill this 
development must be documented in the 
claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, 
with the RO either documenting for 
the file that such records do not 
exist or that further efforts to 
obtain them would be futile.  The 
Veteran should be informed of same in 
writing.

2.  The RO should then arrange for 
the Veteran to be examined by VA to 
determine the severity of her 
service-connected skin disabilities.  
The examiner must be provided with 
the claims folder for consideration, 
and the examination report should 
reflect that the claims folder was 
reviewed.

All necessary testing should be done.  
Scars of the left breast and perineum 
should be measured, and the examiner 
should specifically comment whether 
either of these scars causes 
limitation of function.  The examiner 
should also indicate the percentage 
of the face and neck affected by 
acne, the total percentage of the 
body affected by onychomycosis and 
the percentage of the body affected 
by onychomycosis that is exposed.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

3.  The RO should also arrange for 
the Veteran to be examined by VA to 
determine the severity of her 
service-connected GERD.  The examiner 
must be provided with the claims 
folder for consideration, and the 
examination report should reflect 
that the claims folder was reviewed.

All necessary testing should be done.  
The examiner should note whether the 
condition is productive of 
persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by 
substantial arm or shoulder pain, 
productive of considerable impairment 
of health; whether two or more of the 
foregoing symptoms are present but 
with less severity; and/or whether 
the condition is productive of 
symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia; or other 
symptom combinations productive of 
severe impairment of health.

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

4.  The Veteran should be afforded a 
VA examination to determine the onset 
and likely etiology of any headache 
disability.  All necessary special 
studies or tests should be 
accomplished.  The examiner must be 
provided with the claims folder for 
consideration, and the examination 
report should reflect that the claims 
folder was reviewed.

Following examination of the Veteran, 
the examiner should specifically 
offer an opinion as to the following:  

(a).  Is it is at least as likely as 
not (50 percent probability or more) 
that the Veteran has a headache 
disability that had its clinical 
onset during her military service?  

(b).  If not, it is at least as 
likely as not (50 percent probability 
or more) that the Veteran has a 
headache disability related, through 
continuity of symptoms, to military 
service? 

(c).  If not, is it is at least as 
likely as not (50 percent probability 
or more) that the Veteran has a 
current headache disability that was 
caused by her service-connected 
cervical spine disability?  

(d).  If not, is it is at least as 
likely as not (50 percent probability 
or more) that the Veteran's headache 
disability was aggravated by the 
service-connected cervical spine 
disability?  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

5.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  

If any action is not undertaken, or 
is taken in a deficient manner, 
corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  After completion of the 
foregoing, and after undertaking any 
further development deemed necessary, 
the RO should readjudicate the 
remaining issues on appeal, in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal is not granted to the 
Veteran's satisfaction, the RO should 
furnish to the Veteran and her 
representative a supplemental 
statement of the case and afford them 
the appropriate opportunity for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


